IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 127 WAL 2022
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
ROBERT A. MAIER,                           :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.